      Case 1:20-cv-05152-GHW-OTW Document 9 Filed 07/23/20 Page 1 of 2

                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                  DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                  DATE FILED: 7/23/20
 MILDRED DIAZ OSEI,

                                  Plaintiff,
                                                                   1:20-cv-05152-GHW
                      -against-
                                                                         ORDER
 COMMISSIONER OF SOCIAL SECURITY,

                                  Defendant.

GREGORY H. WOODS, United States District Judge:

       To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster

disposition of this matter, it is hereby ORDERED that the parties must discuss whether they are

willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before the

assigned Magistrate Judge.

       If both parties consent to proceed before the Magistrate Judge, counsel for the defendant

must, within two weeks of the date of this order file on ECF a fully executed Notice, Consent,

and Reference of a Civil Action to a Magistrate Judge form, a copy of which is attached to this order

(and also available at https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). The

executed form should be filed on ECF as a “Proposed Order,” and be described using the “Consent

Order” filing event in accordance with ECF Rule 13.18. If the Court approves that form, all further

proceedings will then be conducted before the assigned Magistrate Judge rather than before me.

Any appeal would be taken directly to the United States Court of Appeals for the Second Circuit, as

it would be if the consent form were not signed and so ordered.

       If either party does not consent to conducting all further proceedings before the assigned

Magistrate Judge, the parties must file a joint letter, within two weeks of the date of this order

advising the Court that the parties do not consent, but without disclosing the identity of the
       Case 1:20-cv-05152-GHW-OTW Document 9 Filed 07/23/20 Page 2 of 2



party or parties who do not consent. The parties are free to withhold consent without negative

consequences.

        The Clerk of Court is directed to send a copy of this order to Plaintiff by first class and

certified mail.

        SO ORDERED.
                                                                  _____________________________
Date: July 23, 2020                                                    GREGORY H. WOODS
                                                                      United States District Judge
